     Case: 1:21-cv-01147 Document #: 12-1 Filed: 04/22/21 Page 1 of 6 PageID #:53




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


G. A. BRAUN, INC.

        Plaintiff,                         Civil Action No. 1:21-cv-01147

v.                                         Judge: Hon. Sara L. Ellis

ELLIS CORPORATION,                         Magistrate Judge: Hon. Susan E. Cox

        Defendant.



                APPENDIX A TO THE JOINT INITIAL STATUS REPORT




                                         A-1
     Case: 1:21-cv-01147 Document #: 12-1 Filed: 04/22/21 Page 2 of 6 PageID #:54




                           REPORT OF THE PARTIES’ PLANNING MEETING
1.     The following persons participated in a Rule 26(f) conference from April 14–April 22 by
email:
                   George R. McGuire, Frederick Price, and Carrie A. Beyer, representing Plaintiff
                   G.A. Braun, Inc. (“Braun”), and
                   David Airan and Maxwell Snow, representing Defendant Ellis Corporation
                   (“Ellis”).
2.     Initial Disclosures. The parties will complete by May 31, 2021, the initial disclosures
required by Rule 26(a)(1).
3.     Disclosures and Discovery Pursuant to Local Patent Rules. The parties acknowledge that
the requirements of the Local Patent Rules apply to this case.
4.     Additional Discovery Plan. The parties propose the following in addition to the discovery
plan and schedules addressed in the Local Patent Rules:
         (a)     Maximum number of interrogatories by each party to another party, along with the
         dates the answers are due, shall be governed by Fed. R. Civ. P. 33.
         (b)    Maximum number of requests for admission shall be 100. Responses to such
         requests shall by governed by Fed. R. Civ. P. 36. Requests for admission that authenticate
         documents do not count against the maximum number of 100.
         (c)     Maximum number of factual depositions by each party shall be governed by Fed.
         R. Civ. P. 30.
         (d)       Limits on the length of depositions, in hours, shall be governed by Fed. R. Civ. P.
         30.
         (e)    Discovery is permitted with respect to claims of willful infringement and defenses
         of patent invalidity or unenforceability not pleaded by a party, where the evidence needed
         to support these claims or defenses is in whole or in part in the hands of another party.




                                                         A-2
\\dbr.com\Users$\CHUsers\ruggieme\Documents\Appendix A
Report_22April21.docx
     Case: 1:21-cv-01147 Document #: 12-1 Filed: 04/22/21 Page 3 of 6 PageID #:55




5.     Alternative Discovery Plan. The parties propose a discovery plan that differs from that
provided in the Local Patent Rules, as indicated below:

                                               Event                            Proposed
 Discovery Opens                                                               10-May-21

 Rule 26(a)(1) Disclosures                                                     31-May-21

 LPR 2.1 Disclosures                                                           31-May-21

 LPR 2.2 Initial Infringement Contentions                                       30-Jun-21

 LPR 2.3 Initial Non-Infringement and Invalidity Contentions                    30-Jul-21

 LPR 2.5 Initial Response to Non-Infringement and Invalidity Contentions       30-Aug-21

 LPR 3.1 Final Infringement Contentions (Stage (1))                            10-Dec-21

 LPR 3.1 Final Infringement Contentions (Stage (2)), and Final
                                                                                14-Jan-22
 Unenforceability and Invalidity Contentions
 LPR 3.2 Final Non-Infringement Contentions and
                                                                               11-Feb-22
 Final Enforceability and Validity Contentions

 LPR 4.1 Exchange of Claim Terms for Construction                              25-Feb-22

 LPR 4.2 Opening Claim Construction Brief                                       1-Apr-22
 LPR 4.2 Responsive Claim Construction Brief                                   29-Apr-22
 LPR 4.2 Reply Claim Construction Brief                                        13-May-22
 LPR 4.2 Joint Claim Construction Chart                                        20-May-22

 LPR 4.3 Claim Construction Hearing                                             17-Jun-22

                                                                                6 Weeks
 Close of Fact Discovery
                                                                             After CC Order

 Opening Expert Reports                                                           TBD

 Rebuttal Expert Reports                                                          TBD
 Close of Expert Discovery                                                        TBD
 Dispositive Motions                                                              TBD




                                                         A-3
\\dbr.com\Users$\CHUsers\ruggieme\Documents\Appendix A
Report_22April21.docx
     Case: 1:21-cv-01147 Document #: 12-1 Filed: 04/22/21 Page 4 of 6 PageID #:56




6.       Other Dates:
         (a)       Fed. R. Civ. P. 26(e) shall govern supplementation of all discovery responses.
         (b)       The parties do not ask to meet with the court before a scheduling order.
         (c)       The parties do not have any specific requested dates for pretrial conferences at this
time.
         (d)    Final dates for the plaintiff to amend pleadings or to join parties shall be August
         30, 2021.
         (e)   Final dates for the defendant to amend pleadings or to join parties shall be
         September 30, 2021.
         (f), (g) Rule 26(a)(3) shall govern pretrial disclosures.
7.       Other Items:
         (a)    Both parties have exchanged settlement proposals/counterproposals, but settlement
         discussions have stalled.
         (b)    A referral to a Magistrate Judge for a settlement conference may be beneficial at an
         appropriate time.
         (c)     Communications between a party’s attorney and a testifying expert relating to the
         issues on which he/she opines, or to the basis or grounds in support of or countering the
         opinion, are subject to discovery by the opposing party only to the extent provided in Rule
         26(b)(4)(B) and (C).
         (d)     In responding to discovery requests, each party shall construe broadly terms of art
         used in the patent field (e.g., “prior art”, “best mode”, “on sale”), and read them as
         requesting discovery relating to the issue as opposed to a particular definition of the term
         used. Compliance with this provision is not satisfied by the respondent including a specific
         definition of the term in its response, and limiting the response to that definition.
         (e)     The parties agree the video “"The Patent Process: An Overview for Jurors" or any
         subsequent version of same distributed by the Federal Judicial Center, should be shown to
         the jurors in connection with its preliminary jury instructions.
         (f)    The parties agree that the provisions of Sections 3A, B and C of the America Invents
         Act concerning the revisions to 35 U.S.C. §§102, 103 apply to all patents-in-suit in this
         case.
         (g)    Per Local Patent Rule 3.5(b), the parties state with respect to each patent-in-suit
         (only U.S. Patent No. 9,840,802 (“the ‘802 patent”)):
                   (1)    The ‘802 patent is eligible to be challenged at the USPTO by defendant
                   Ellis.


                                                         A-4
\\dbr.com\Users$\CHUsers\ruggieme\Documents\Appendix A
Report_22April21.docx
     Case: 1:21-cv-01147 Document #: 12-1 Filed: 04/22/21 Page 5 of 6 PageID #:57




                   (2)    Ellis may challenge the asserted Braun patent through inter partes review
                   and ex parte reexamination.
                    (3)    There is not a limitation on the earliest date for an inter partes review or an
                   ex parte reexamination; the latest date for Ellis to file a petition for an inter partes
                   review is March 5, 2022; and the latest date for an ex parte reexamination is during
                   the period of enforceability of the asserted Braun patent.
                   (4)       The ‘802 patent has not been the subject of prior USPTO review.
                    (5)   Braun filed a lawsuit alleging infringement of the ‘802 patent in this District
                   Court on July 24, 2020 as Civil Action No. 1:20-cv-04368 (N.D. Ill.) (“the ‘368
                   Action”). The ‘368 Action was docketed to the Hon. Virginia Mary Kendall.
                   Without having served the complaint and without Ellis having waived service of
                   the complaint, Braun filed a Notice of Voluntary Dismissal of the ‘368 Action on
                   October 15, 2020. On October 16, 2020, Judge Kendall dismissed the ‘368 Action
                   without prejudice.
         (h)       N/A.
         (i)       N/A.




                                                         A-5
\\dbr.com\Users$\CHUsers\ruggieme\Documents\Appendix A
Report_22April21.docx
     Case: 1:21-cv-01147 Document #: 12-1 Filed: 04/22/21 Page 6 of 6 PageID #:58




Jointly and respectfully submitted,


         Dated: April 22, 2021
                                                           By: /Carrie A. Beyer/
                                                           George R. McGuire
                                                           Frederick J.M. Price
                                                           BOND, SCHOENECK & KING PLLC
                                                           One Lincoln Center
                                                           Syracuse, New York 13202
                                                           Telephone: (315) 218-8515
                                                           Email: mcguirg@bsk.com
                                                           Email: fjprice@bsk.com

                                                           Carrie A. Beyer
                                                           FAEGRE DRINKER BIDDLE & REATH
                                                           LLP
                                                           191 North Wacker Dr., Suite 3700
                                                           Chicago, IL 60606
                                                           Telephone: (312) 569-1000
                                                           Email: carrie.beyer@faegredrinker.com



                                                           LEYDIG, VOIT & MAYER, LTD.

                                                           By:   /David M. Airan/
                                                                 180 North Stetson Avenue, Suite 4900
                                                                 Chicago, Illinois 60601
                                                                 Tel.: 312.616.5600
                                                                 Fax: 312.616.5700
                                                                 dairan@leydig.com

                                                                 Maxwell B. Snow
                                                                 180 North Stetson Avenue, Suite 4900
                                                                 Chicago, Illinois 60601
                                                                 Tel.: 312.616.5600
                                                                 Fax: 312.616.5700
                                                                 msnow@leydig.com




                                                         A-6
\\dbr.com\Users$\CHUsers\ruggieme\Documents\Appendix A
Report_22April21.docx
